Wiest, C. J.
(concurring in affirmance). I concur in the opinion prepared by Mr. Justice Moore. The case at bar is not one of tacking added land to the premises deeded defendants, but one of establishment, *639by long acquiescence, of the dividing line between lands owned by the parties. The boundary line of the property of defendants runs where their grantors claimed during their occupancy and where they maintained the same by possession for the period and under circumstances which in law composed all question as to the boundary.
The circuit judge might well have omitted all reference to adverse possession, but the question of such possession was necessarily so linked with the question of settlement of the boundary line by acquiescence as to not call for reversal. I do not believe that the case should be sent back for a mere sifting of the-blending elements of adverse-possession and possession to a line by long acquiescence. The distinction is one of theory and not of substance.
McDonald, J., concurred with Wiest, C. J.
Fellows, J. The request preferred by plaintiff’s counsel and quoted by my Brother Moore is in accordance with the rule announced in the majority opinion in Sheldon v. Railroad Co., 161 Mich. 503, and followed in Lake Shore, etc., R. Co. v. Sterling, 189 Mich. 366; Wilhelm v. Herron, 211 Mich. 339; Robertson v. Boylan, 214 Mich. 27. The charge of the court entirely ignored this rule. I am not prepared to agree that these cases were wrongly decided. They announce a rule of property applicable to the instant case and should be followed under the doctrine of stare decisis. Beyond that, they adopt a correct rule in my judgment. Defendants acquired title to the land in October, 1917, from the father of defendant Edward Finley who had owned the property for eleven years, during which time there was almost a constant dispute as to where the true line was. Some time before that, at least portions of the land on both sides of the line were owned by the same persons. There *640is testimony in the case that the present fence erected by defendants is not on the line of the old fence, that the old rail fence was about five feet east of the present fence. There is also testimony in the case that the old fence had been moved from its original location. Plaintiff introduced record testimony tending to establish his record title and testimony of a surveyor tending to establish the true line. To meet this case defendants introduced testimony tending to show acquiescence in the line fixed by the old fence and also to establish adverse possession. On the question of establishing the line by acquiescence the trial court correctly charged the jury:
“Where a fence has been treated and acquiesced in as the correct boundary line between adjacent owners for fifteen years the boundary line ought not to be disturbed even if there were some variance from the true line, and a long established fence is better evidence of actual boundaries settled by practical location than a survey made after the monuments of the original survey have disappeared. And where a boundary line has been recognized and acquiesced in for fifteen years it would not be disturbed by reason of new surveys.”
The trial judge also submitted to the jury the question of adverse possession in a charge which entirely eliminated the doctrine of tacking and refused to give the quoted request or its equivalent. If the question of adverse possession was one for the jury, and this is giving defendants’ claim its most favorable construction except as adverse possession bore on the question of acquiescence, the preferred request should have been given. The refusal to give it in my judgment constituted reversible error for which the case should be reversed and a new trial granted, with costs to plaintiff.
Clark, Bird, Sharpe, and Steere, JJ., concurred with Fellows, J.